Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-10 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an e-mail from Sameer Gokhale (Reg. No. 62,618) on 1/27/2022.

The claims has been amended as follows: 

1. (Currently Amended) A method for operating an electrical device, which is an electrical circuit-breaker device for an electrical installation, the electrical device comprising an embedded electronic control unit connected to a communication gateway by a local data exchange link;
the electronic control unit being able to receive one or more executable software applications which are pluggable such that they are configured to be installed or uninstalled while the electrical circuit-breaker device is operating without requiring turning off, restarting, or interrupting the electrical circuit-breaker device, each application being programmed to generate data according to one or more predefined types of data when it is executed by the electronic control unit, the data generated being 
the electronic control unit being configured to send, to the communication gateway and with the local data exchange link, the data generated by the applications installed in the electronic control unit, only if the data correspond to a type of data to which the communication gateway is subscribed, a subscription status for each type of datum being recorded in the communication gateway;
the method comprising auto-configuration of a communication link, implemented automatically subsequent to the installation of a new application in a course of the operation of the electrical device, wherein:
a) 	the electronic control unit broadcasts, on the local data link, a notification of the installation of [[a]] the new application;
b) 	in response, the communication gateway acquires a list of the types of data to which it is not yet subscribed and then sends to the electronic control unit a request for subscription to the types of data;
c) 	the electronic control unit receives the subscription request and, performs a comparison of the types listed in the subscription request with the types of data generated by the newly installed application, the request for subscription to a type of datum being accepted if data corresponding to the type of data have been generated, the request for subscription to a type of datum being denied in a converse case;
d)	the communication gateway updates, as a function of the comparison performed by the electronic control unit, the accepted or denied subscription status for each type of the datum for which the subscription request has been accepted or denied during step c).



3. (Currently Amended) The method according to Claim 2, wherein steps b) to d) are repeated within a predefined duration following an end of a preceding iteration of the steps.

4. (Previously Presented) The method according to Claim 3, wherein the predefined duration is less than or equal to 5 seconds.

5. (Previously Presented) The method according to Claim 4, wherein the predefined duration is a first predefined duration and steps b) to d) are repeated again after a second predefined duration following the notification of the installation of a new application.

6. (Previously Presented) The method according to Claim 5, wherein the second predefined duration is greater than the first predefined duration.

7. (Currently Amended) The method according to Claim 1, comprising steps of automatic unsubscription, wherein:
	the communication gateway detects that it no longer receives data corresponding to one of the types of data to which it is subscribed;
	in response, the communication gateway again sends a request for subscription to the electronic control unit;
a status of the corresponding data of the subscription list to a "unsubscribed" status.

8. (Currently Amended) The method according to Claim 7, wherein the data dispatched by the electronic control unit on the local data exchange link are encapsulated within frames, each frame comprising addressing and synchronization metadata including a value of periodicity of sending of the type of datum as no longer being received if no datum corresponding to the type of datum has been received after a duration greater than the sending periodicity value contained in the last frame received for the type of datum.

9. (Currently Amended) The method according to Claim 1, wherein subsequent to step d), the electronic control unit authorizes the sending, on the local data exchange link and destined for the communication gateway, of the data generated by the newly installed application corresponding to the types of data for which the communication gateway is subscribed. 

10. (Currently Amended) An electrical device which is an electrical circuit-breaker device for an electrical installation, the electrical device comprising an embedded electronic control unit connected to a communication gateway by a local data exchange link;
the electronic control unit being able to receive one or more executable software applications which are pluggable such that they are configured to be installed or uninstalled while the electrical circuit-breaker device is operating without requiring turning off, restarting, or interrupting the electrical circuit-breaker device, each application being programmed to generate data according to one or more predefined types of data when it is executed by the electronic control unit, the data generated being able to be transmitted to a remote terminal by way of the communication gateway;
the data correspond to a type of data to which the communication gateway is subscribed, a subscription status for each type of datum being recorded in the communication gateway;
the electronic control unit and a communication link furthermore being programmed to implement automatically, subsequent to the installation of a new application in a case of the operation of the electrical device, wherein:
a) 	the electronic control unit broadcasts, on the local data link, a notification of the installation of [[a]] the new application;
b) 	in response, the communication gateway acquires a list of the types of data to which it is not yet subscribed and then sends to the electronic control unit a request for subscription to the types of data;
c) 	the electronic control unit receives the subscription request and, performs a comparison of the types listed in the subscription request with the types of data generated by the newly installed application, the request for subscription to a type of datum being accepted if data corresponding to the type of data have been generated, the request for subscription to a type of datum being denied in a converse case;
d)	the communication gateway updates, as a function of the comparison performed by the electronic control unit, the accepted or denied subscription status for each type of the datum for which the subscription request has been accepted or denied during step c).
Reason for Allowance
	
	The following is an examiner’s statement of reasons for allowance.
Independent Claims 1 & 10 as amended distinguishes itself over the prior art due to the amended limitation in combination with the rest of the limitations. It is to be noted that it is the combination of all limitations that renders the claims allowable. 
Claims 1-10 are allowed based on the same reason(s).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                                                                                                                                                          Conclusion
Any inquiry concerning this communication or earlier communications from examiner should be directed to Sibte Bukhari whose telephone number is 571-270-7122.   Examiner can normally be reached on M-F 9:00 – 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srivastava Vivek can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/SIBTE H BUKHARI/Examiner, Art Unit 2449